Citation Nr: 1429704	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-32 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In October 2010, the Board remanded this matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives set out in October 2010.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's bilateral hearing loss is as likely as not related to his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

 In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2) (2013), have been accomplished. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran's currently diagnosed bilateral sensorineural hearing loss is considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  The Form DD 214 reflects that the Veteran was a wheeled tractor operator.  The Veteran's noise exposure during service is acknowledged, as noise exposure is consistent with his service occupation.  

Service treatment records do not reflect complaints or findings of hearing loss.  However, the Veteran has competently and credibly testified that he initially noticed hearing loss while on active duty and has experienced hearing loss symptoms since service.  

An April 2008 private medical opinion found that hearing loss disability is related in part to acoustic trauma during service.  The private medical opinion lacks  probative value because the physician did not provide a rationale.  

A VA examination in June 2007 and an addendum opinion in December 2010 found no nexus relationship.  The December 2010 examiner explained that the Veteran's service records indicated normal hearing bilaterally at enlistment and separation from service.  The December 2010 examiner also cited a study which indicated that there was no sufficient scientific basis for the existence of delayed onset hearing loss.  

The Board finds that the Veteran's testimony concerning continuity of symptomatology to be credible and persuasive.  While the December 2010 VA opinion provided a negative nexus opinion, the examiner did not address the Veteran's lay statements regarding the onset of hearing loss symptoms in service and continued symptoms since service.  The Veteran's testimony of continuity of hearing loss symptoms since service places the claim at least in equipoise.  Accordingly, a grant of service connection continuity of symptomatology is warranted for the Veteran's bilateral hearing loss.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


